PER CURIAM.
It appearing to the Court that mandate of the Supreme Court was filed on April-15, 1946, said mandate directing that this case be remanded for further proceedings-in conformity with the opinion of the Supreme Court, 66 S.Ct. 686.
It is therefore ordered that, pursuant to said mandate, the decision of the Tax Court of the United States in this cause be and the same is reversed and the cause is remanded to the Tax Court for further proceedings in accordance with the opinion of the Supreme Court.